Shea, J.,
dissenting. It is clear that the dispositive issues in this appeal are the same as those presented in Johnson v. Manson, 196 Conn. 309, 328, 493 A.2d 846 (1985). The observations of the majority opinion concerning the custom of the commissioner in crediting prisoners for time served in jails outside this state after extradition is waived or ordered is a further exam-*579pie of a departure from the literal reading of General Statutes § 18-98, allowing credit only for time “spent in a community correctional center,” that the opinion purports to adopt. The reservation in the opinion “for another day” of the question, whether a prisoner whose detention in another state has been prolonged by failure to return him to this state promptly after extradition has been waived or ordered, indicates a recognition by the majority, despite some equivocation,1 of the necessity of giving § 18-98 a more expansive reading where considerations of natural justice, constitutional or otherwise, require. I perceive no distinction of substance between those considerations in the context of unreasonable delay in returning a prisoner to this state, which apparently would induce the majority to modify the narrow interpretation of the statute adopted in Johnson, and the concerns for “equal protection of the laws” presented in this case.
Accordingly, I adhere to the views expressed in my dissenting opinion in Johnson and also dissent from the judgment of the court in this case. See Johnson v. Manson, supra, 328-41 (Shea, J., dissenting).

 See footnote 5 of the majority opinion, supra.